Citation Nr: 9905256	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-27 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for residuals of a 
right heel injury.

4.  Entitlement to service connection for degenerative joint 
disease of the back with history of injury.

5.  Entitlement to an evaluation in excess of 30 percent for 
hiatal hernia with reflux esophagitis, gastritis, and 
psychophysiologic gastrointestinal reaction.

6.  Entitlement to an increased (compensable) evaluation for 
prostatitis and epididymitis.








REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from July 1966 to January 
1975.

The current appeal arose from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO, in pertinent part, determined 
that new and material evidence had not been submited to 
reopen claims of entitlement to service connection for a 
chronic acquired psychiatric disorder and diabetes mellitus, 
denied entitlement to service connection for degenerative 
joint disease of the back with history of injury and 
residuals of a right heel injury, and denied entitlement to 
increased evaluations for hiatal hernia with reflux 
esophagitis, gastritis and psychophysiologic gastrointestinal 
reaction, and prostatitis and epididymitis.

The veteran and his wife provided testimony before a hearing 
officer at the RO in October 1997, a transcript of which is 
on file.



In May 1998 the RO affirmed the determinations previously 
entered, determined that new and material evidence had been 
submitted to reopen claims of entitlement to service 
connection for a chronic acquired psychiatric disorder and 
diabetes mellitus, and denied entitlement to service 
connection for a chronic acquired psychiatric disorder and 
diabetes mellitus.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran forwarded directly to the 
Board a radiology study dated in November 1990, and an 
additional appeal statement to the Board (VA Form 9).  On the 
VA form 9 the veteran initially indicated that he wished to 
attend a hearing before the Board in Washington, D.C.; 
however, he corrected his initial request and stipulated 
twice that he wished to be scheduled for a video conference 
hearing before a Member of the Board at the RO.

In accordance with the statutory duty to assist the appellant 
in the development of evidence pertinent to his claims, the 
Board is remanding the case to the RO for the following 
action:

The RO should take appropriate action to 
schedule the veteran for a video 
conference hearing at the Waco, Texas RO 
before a Member of the Board.  A copy of 
the notice to the appellant of the 
scheduling of the hearing should be 
placed in the record.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


